Case 3:17-cv-00568-KAD Document 103-6 Filed 05/16/19 Page 1 of 6




         Exhibit F
              Case 3:17-cv-00568-KAD Document 103-6 Filed 05/16/19 Page 2 of 6
Hanus v. Loon Mountain Recreation Corp., Not Reported in F.Supp.3d (2014)
2014 DNH 075

                                                                  the “inherent risks, dangers, or hazards” of skiing—bars
                  2014 WL 1513232                                 those claims. See Fed.R.Civ.P. 12(c). 1
   United States District Court, D. New Hampshire.
                                                                  This court has jurisdiction under 28 U.S.C. § 1332(a)
 Susan HANUS and Michael Hanus, individually and                  (1) (diversity), because the plaintiffs are Massachusetts
  as the Parents and Next Friends of M.H. and J.H.                citizens, the defendants are citizens of New Hampshire
                         v.                                       and Michigan, and the amount in controversy exceeds
      LOON MOUNTAIN RECREATION CORP.,                             $75,000. After careful consideration, the court grants the
        Boyne USA, Inc., and Scott Patterson.                     defendants' motion. The plaintiffs have gamely attempted
                                                                  to pry this suit from the clutches of the Ski Statute's ski
                   Civil No. 13–cv–44–JL.                         area immunity provision by arguing that the provision
                               |                                  does not apply where, as here, the suit arises out of
                    Signed April 16, 2014.                        injuries caused by a ski area employee who fails to observe
                                                                  the responsibilities the Ski Statute imposes on skiers.
                                                                  This argument, however, cannot be reconciled with the
               MEMORANDUM ORDER                                   broad language of the statute itself, nor with the case law
                                                                  interpreting it. Plaintiffs' claims against LMRC and Boyne
JOSEPH N. LAPLANTE, District Judge.                               must be dismissed.

 *1 Every winter, thousands of skiers and snowboarders
journey to the slopes of New Hampshire's ski areas from           I. Applicable legal standard
locations both far and near. Like many states with a              A motion for judgment on the pleadings under Rule 12(c)
robust ski industry, New Hampshire has enacted a statute          is evaluated under essentially the same standard as a Rule
—the “Skiers, Ski Area and Passenger Tramway Safety”              12(b)(6) motion to dismiss for failure to state a claim.
law, N.H.Rev.Stat. Ann. § 225–A:1 et seq. (the “Ski               See Simmons v. Galvin, 575 F.3d 24, 30 (1st Cir.2009). To
Statute”) that limits those areas' liability to their visitors.   survive such a motion, the complaint must make factual
In particular, the Ski Statute provides that “[e]ach person       allegations sufficient to “state a claim to relief that is
who participates in the sport of skiing ... accepts as a          plausible on its face.” Ashcroft v. Iqbal, 129 S.Ct. 1937,
matter of law, the dangers inherent in the sport, and to          1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
that extent may not maintain an action against [a ski area]       544, 570 (2007)). In ruling on such a motion, the court
operator for any injuries which result from such inherent         must accept as true all well-pleaded facts set forth in the
risks, dangers, or hazards.” N.H.Rev.Stat. Ann. § 225–            complaint and must draw all reasonable inferences in the
A:24, I. The question presented in this case is the extent to     plaintiff's favor. See, e.g., Martino v. Forward Air, Inc.,
which this provision immunizes ski areas from liability for       609 F.3d 1, 2 (1st Cir.2010). The court “may consider
skier-to-skier collisions caused by their employees.              not only the complaint but also “facts extractable from
                                                                  documentation annexed to or incorporated by reference in
Plaintiffs Susan and Michael Hanus have sued Loon                 the complaint and matters susceptible to judicial notice.”
Mountain Recreation Corporation (“LMRC”) and Boyne                Rederford v. U.S. Airways, Inc., 589 F.3d 30, 35 (1st
USA, Inc., the operators of one of New Hampshire's ski            Cir.2009). With the facts so construed, “questions of law
areas, Loon Mountain Resort, for injuries the plaintiffs'         [are] ripe for resolution at the pleadings stage.” Simmons,
minor son suffered while skiing. Those injuries arose             575 F.3d at 30. The following background summary is
from an on-trail collision between the boy and a Loon             consistent with that approach.
Mountain employee who, the plaintiffs allege, “ducked
under a rope marking a permanently closed section of
the trail” immediately before the collision. LMRC and             II. Background
Boyne have moved to dismiss the plaintiffs' claims against         *2 On February 3, 2011, the plaintiffs' thirteen-year-old
them, arguing that § 225–A:24, I-which expressly identifies       son, “M.H .”, was participating in a ski racing program
“collisions with other skiers or other persons” as one of         at Loon Mountain. Accompanied by his younger sister,
                                                                  “J.H.”, and the head coach for the program, M.H. had
                                                                  skied down the Rampasture trail and was headed, via


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
             Case 3:17-cv-00568-KAD Document 103-6 Filed 05/16/19 Page 3 of 6
Hanus v. Loon Mountain Recreation Corp., Not Reported in F.Supp.3d (2014)
2014 DNH 075

a crossing trail, to the Coolidge Street trail, where he                   which the skier or passenger assumes
had helped set up a race course. At the same time, Scott                   as a matter of law include but are
Patterson, a ski instructor employed at Loon Mountain,                     not limited to ... collisions with other
was snowboarding down the Upper Northstar trail, which                     skiers or other persons....
intersects with the crossing trail on which M.H. was skiing.

As he approached the area where the two trails intersect,      Id. § 225–A:24, I. As interpreted by the New Hampshire
Patterson, without stopping, ducked under a rope closing       Supreme Court, this provision “mean[s] that a ski area
off a section of the Upper Northstar trail 2 and jumped a      operator owes its patrons no duty to protect them from
lip between the trails. While Susan Hanus watched from         inherent risks of skiing,” and, “[t]o the extent that a skier's
her seat on a chair lift above, Patterson struck M.H.          injury is caused by an inherent risk of skiing, the skier
in close proximity to J.H. As a result of the collision,       may not recover from the ski area operator.” Nutbrown v.
M.H. suffered severe injuries, including a concussion and      Mount Cranmore, Inc., 140 N.H. 675, 680 (1996).
fractured bones in his right arm and leg.
                                                               The question presented by the defendants' motion
The plaintiffs filed this action against LMRC and              concerns the scope of this provision, which “supersede[s]
Patterson, and shortly thereafter, amended their               and replace[s] a skier's common law remedies for risks
complaint to add Boyne as a defendant. As amended, the         inherent in the sport of skiing.” Cecere v. Loon Mtn.
complaint alleges claims against LMRC and Boyne for            Rec. Corp., 155 N.H. 289, 291 (2007) (quoting Sweeney
negligent supervision, negligent operation of a ski area,      v. Ragged Mtn. Ski Area, 151 N.H. 239, 242 (2004)).
gross negligence, and respondeat superior; claims against      LMRC and Boyne argue that, because the plaintiffs seek
Patterson for negligence and gross negligence; and a claim     to recover for injuries resulting from a collision with
against all three defendants for negligent infliction of       another “skier,” 3 specifically identified by the statute as
emotional distress. LMRC and Boyne, after answering the        one of the inherent risks of skiing, this action falls squarely
complaint, filed the motion at bar. (Patterson has not yet     within the provision—irrespective of Patterson's status as
filed any motion seeking to dispose of the claims against      a Loon Mountain employee-and is therefore barred. The
him.)                                                          plaintiffs, for their part, concede that “under ordinary
                                                               circumstances,” a skier-to-skier collision would constitute
                                                               an inherent risk of skiing for which they could not recover.
III. Analysis
                                                               Opp. to Mot. to Dismiss (document no. 30) at 7. They
The Ski Statute “recogniz[es] that the sport of skiing and
                                                               argue, however, that Patterson's collision with M.H. “was
other ski area activities involve risks and hazards which
                                                               not an inherent risk of skiing because Patterson violated
must be assumed as a matter of law by those engaging in
                                                               the Ski Statute by ducking under a rope and traversing
such activities, regardless of all safety measures taken by
                                                               across a delineated, closed-off trail boundary.” Id. at 2; see
the ski area operators.” N.H.Rev.Stat. Ann. § 225–A:1.
                                                               also id. at 5. LMRC and Boyne have the better argument.
Accordingly, the statute—as noted at the outset-contains
an immunity provision for ski area operators, providing
                                                                *3 Insofar as the Ski Statute provides ski area
that:
                                                               operators with an immunity limiting plaintiffs' common-
                                                               law rights, it must be “strictly construed.” Cecere,
                                                               155 N.H. at 291 (recognizing the canons of statutory
            Each person who participates in                    interpretation requiring narrow construction of immunity
            the sport of skiing ... accepts as a               provisions and statutes in derogation of the common
            matter of law, the dangers inherent                law). Nonetheless, in interpreting the Ski Statute, this
            in the sport, and to that extent                   court applies the ordinary tools of statutory construction,
            may not maintain an action against                 “first examin[ing] the language of the statute, and, where
            the operator for any injuries which                possible, ... ascrib[ing] the plain and ordinary meanings
            result from such inherent risks,                   to the words used.” Id. Here, the “plain and ordinary
            dangers, or hazards. The categories                meaning” of the ski area immunity provision could hardly
            of such risks, hazards, or dangers                 be clearer: it identifies “collisions with other skiers or


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
             Case 3:17-cv-00568-KAD Document 103-6 Filed 05/16/19 Page 4 of 6
Hanus v. Loon Mountain Recreation Corp., Not Reported in F.Supp.3d (2014)
2014 DNH 075

other persons” as one of the “risks, dangers, or hazards
which the skier ... assumes as a matter of law.” It            In an effort to escape this conclusion, the plaintiffs point
makes no exception for collisions with skiers who are          to case law holding that the Ski Statute does not grant
violating the Ski Statute, nor does it except collisions       immunity “to ski area operators who breach a statutorily
with ski area employees, even when those employees             imposed safety responsibility.” Rayeski v. Gunstock Area,
are themselves violating the Ski Statute or otherwise          146 N.H. 495, 498 (2001) (citing Nutbrown, 140 N.H.
conducting themselves in a negligent or reckless fashion.      at 683). Section 225–A:24, the plaintiffs note, imposes
                                                               several safety responsibilities on skiers, which, they say,
There may well be good reasons for the New Hampshire           Patterson breached by his conduct:
General Court to exclude those types of collisions from
the inherent risks of skiing identified in the statute. But,      *4 • § 225–A:24, III provides that “[e]ach skier ... shall
though the General Court undoubtedly could have done               conduct himself or herself, within the limits of his
so, it did not, and “where, as here, a statute's language          or her own ability, maintain control of his or her
is plain and unambiguous, the court ... will not consider          speed and course at all times both on the ground
what the legislature might have said or add language that          and in the air, while skiing, snowboarding, snow
the legislature did not see fit to include.” Dennis v. Town        tubing, and snowshoeing heed all posted warnings,
of Loudon, 2012 DNH 165, 25 (quoting Cloutier v. City of           and refrain from acting in a manner which may cause
Berlin, 154 N.H. 13, 17 (2006)) (internal quotation marks          or contribute to the injury of himself, herself, or
and alterations omitted). And, in any event, it is entirely        others”;
unsurprising that such exceptions are absent from the
                                                                 • § 225–A:24, V(c) provides that no skier shall “[e]ngage
statute. As the California Court of Appeal observed in
                                                                    in any type of conduct which will contribute to cause
a similar case when concluding that the plaintiff's claims
                                                                    injury to any other person”; and
were barred by the common-law doctrine of primary
assumption of the risk (upon which the Ski Statute's ski         • § 225–A:24, V(g) provides that no skier shall “[s]ki or
area immunity provision is based, see Nutbrown, 140 N.H.            otherwise access terrain outside open and designated
at 680):                                                            ski trails and slopes or beyond ski area boundaries
                                                                    without written permission of said operator or
                                                                    designee.”
            [T]he inherent risks of injury
            from skiing down a snow covered                    The plaintiffs maintain that because (in their view)
            mountain       include    accidentally             Patterson breached these responsibilities during the scope
            careless conduct by other skiers                   of his employment at Loon Mountain, LMRC and Boyne
            resulting in collisions. This risk is so           may be held vicariously liable for his breaches under the
            inherent and obvious it goes without               rule noted in the Nutbrown line of cases.
            saying plaintiff assumed the risk no
            matter who the other skiers may                    The plaintiffs, however, misread those cases. As the New
            be.... [The defendant ski area's] act              Hampshire Supreme Court explained nearly 50 years ago,
            of employing [the employee who                     the Ski Statute “confers a right of action if the operator
            caused the injury] and requiring him               is in violation of the statute which imposes duties by way
            to be on the slope did not increase                of classifying slopes and trails and notices of closed trails
            the risk of injury inherent in skiing.             and trails on which maintenance crews are working.” Adie
                                                               v. Temple Mtn. Ski Area, Inc., 108 N.H. 480, 483 (1968)
                                                               (emphasis added). It is those duties, which are found
                                                               in N.H.Rev.Stat. Ann. § 225–A:23, to which the court
Towns v. Davidson, 147 Cal.App. 4th 461, 469–70 (2007).
                                                               in Nutbrown was referring when it held that a ski area
So too here. The mere fact that M.H. collided with a ski
                                                               operator could be held liable for a breach of its statutory
area employee who was behaving negligently or recklessly
                                                               duties—not to the duties imposed on individual skiers
does not remove the collision from the realm of skiing's
                                                               by § 225–A:24. See Nutbrown, 140 N.H. at 681, 683. In
inherent risks, at least as far as the statutory language is
                                                               the words of another judge of this court, “the legislature
concerned.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
              Case 3:17-cv-00568-KAD Document 103-6 Filed 05/16/19 Page 5 of 6
Hanus v. Loon Mountain Recreation Corp., Not Reported in F.Supp.3d (2014)
2014 DNH 075

has specified the responsibilities of ski area operators in      by First Circuit precedent” on that issue. Vertex Surgical,
                                                                 Inc. v. Paradigm Biodevices, Inc., 648 F.Supp.2d 226,
N.H.Rev.Stat. Ann. § 225–A:23 and the responsibilities
                                                                 231 n. 3 (D.Mass.2009) (citing Esquire, Inc. v. Esquire
of skiers ... in N.H.Rev.Stat. Ann. § 225–A:24,” and the
                                                                 Slipper Mfg. Co., 243 F.2d 540, 544 (1st Cir.1957)).
immunity provision in § 225–A:24, I “does not relieve ski
                                                                 This court, then, cannot simply disregard Berninger,
area operators of liability for injuries caused by a violation
                                                                 unless an intervening decision of the New Hampshire
of their statutory duties under N.H.Rev.Stat. Ann. § 225–
                                                                 Supreme Court has reached a contrary conclusion—and,
A:23.” 4 Gwyn v. Loon Mtn. Corp., 2002 DNH 100, 9–
                                                                 as just noted, plaintiffs have identified, and the court has
11 (Barbadoro, J.) (emphasis added). Plaintiffs have cited,
                                                                 located, no such decision. (Indeed, although LMRC and
and this court has found, no case law holding that a ski
                                                                 Boyne discuss Berninger in their reply memorandum—
area operator may be held liable for its employees' breach
                                                                 and although the court granted the plaintiffs leave to file
of the responsibilities set forth in § 225–A:24.
                                                                 a surreply, see Order of Oct. 30, 2013—the plaintiffs made
                                                                 no attempt to reconcile their position with that case until
In arguing that LMRC and Boyne may be held liable
                                                                 oral argument.)
for Patterson's breach of those responsibilities, then, the
plaintiffs are inviting the court to recognize a basis for
                                                                 For the foregoing reasons, the court concludes that
liability that finds no footing in either the language
                                                                 M.H.'s collision with Patterson was an “inherent risk,
of the Ski Statute or the case law interpreting it-and
                                                                 danger, or hazard” of skiing, despite Patterson's alleged
which is, in fact, contrary to the plain language of the
                                                                 violation of the responsibilities set forth in § 225–A:24.
statute. As another judge of this court observed when
                                                                 The court is sympathetic to the plaintiffs and their son;
urged to recognize a novel exception to the Ski Statute's
                                                                 the collision was unfortunate and undoubtedly frustrating
ski area immunity provision, “plaintiffs who select a
                                                                 in that it was caused by a Loon Mountain employee.
federal forum in preference to an available state forum
                                                                 Because the plaintiffs' injuries resulted from an inherent
may not expect the federal court to steer state law into
                                                                 risk of skiing, however, they “may not maintain an action
unprecedented configurations.” Payzant v. Loon Mtn.
                                                                 against” LMRC or Boyne to recover for those injuries.
Rec. Corp., No. 94–cv–164, slip op. at 4 n .2 (D.N.H. Nov.
                                                                 N.H.Rev.Stat. Ann. § 225–A:24, I; see also Nutbrown, 140
15, 1995) (Barbadoro, J.) (quoting Federico v. Order of
                                                                 N.H. at 680; Cecere, 155 N.H. at 296. 5
Saint Benedict in R.I., 64 F.3d 1, 4 (1st Cir.1995)).

 *5 Even if this court had license to do that, though, it is     IV. Conclusion
doubtful that it could exercise that power in this case. As      For the reasons set forth above, the defendants' motion
LMRC and Boyne point out in their reply memorandum,
                                                                 to dismiss the plaintiffs' claims against them 6 is
our Court of Appeals has specifically declined to hold
                                                                 GRANTED. The plaintiffs' claims against Patterson
a ski area operator liable for its employees' alleged
                                                                 remain pending, as do the counterclaims against the
violation of the duties imposed by § 225–A:24. Berninger
                                                                 plaintiffs by LMRC and Boyne.
v. Meadow Green–Wildcat Corp., 945 F.2d 4, 8–9 (1st
Cir.1991). While the decision in Berninger was based
                                                                 SO ORDERED.
primarily upon the court's interpretation of a single phrase
in a subsection of § 225–A:24, its admonition that the
class of individuals governed by § 225–A:24 “does not            All Citations
include a ski operator or its employees,” id. at 9, sweeps
substantially more broadly than that. “[U]nless and until”       Not Reported in F.Supp.3d, 2014 WL 1513232, 2014
the New Hampshire Supreme Court “has addressed a                 DNH 075
pertinent state law issue, a federal district court is bound


Footnotes
1      The defendants' motion relies upon Federal Rule of Civil Procedure 12(b)(6), but, because the defendants answered
       the complaint before moving to dismiss it, the court treats the motion as one for judgment on the pleadings under Rule




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
            Case 3:17-cv-00568-KAD Document 103-6 Filed 05/16/19 Page 6 of 6
Hanus v. Loon Mountain Recreation Corp., Not Reported in F.Supp.3d (2014)
2014 DNH 075

      12(c)—a “largely academic” distinction since Rules 12(b)(6) and 12(c) “impose identical standards.” Holder v. Town of
      Newton, 638 F.Supp.2d 150, 152 n. 1 (D.N.H.2009); see also Part I, infra.
2     The plaintiffs allege that this section of the Upper Northstar trail had been “permanently closed” since at least 2003.
      The defendants take issue with this characterization, arguing in their memorandum that “[t]here is no such thing as a
      ‘permanently closed’ ski trail under New Hampshire law.” Memo. in Supp. of Mot. to Dismiss (document no. 28–1) at 3.
      Instead, the defendants assert, Loon Mountain had simply “put up a rope to delineate the intersections area” between
      the trails. Id. While that may in fact be the case, this court is bound to accept as true the facts pleaded by the plaintiffs,
      see Martino, 609 F.3d at 2, and the plaintiffs have at the very least pleaded that the section of trail in question was closed
      at the time. Whether the closure was temporary or permanent (and whether a trail can be “permanently closed” under
      the law of this state) is immaterial to the court's analysis of the defendants' motion.
3     It is true that, at the time of the collision, Patterson was snowboarding, and there are some differences between skiers and
      snowboarders: in general, “[s]kiers view snowboarders as a menace,” while “snowboarders view skiers as Elmer Fudd.”
      Dave Barry, Snow Immobile, Wash. Post, Feb. 12, 1995, at W40. Despite his preferred mode of descent, Patterson is
      considered a “skier” under the Ski Statute. See N.H.Rev.Stat. Ann. § 225–A:2, IX (defining “skier” as “a person utilizing
      the ski area ... for ski, snowboard, and snow tube recreation and competition”); Cecere, 155 N.H. at 292–93.
4     Tellingly, although the plaintiffs quote this sentence from Gwyn in their memorandum, they have chosen to omit the
      emphasized segment. See Opp. to Mot. to Dismiss (document no. 30) at 6.
5     As a final aside, the court notes that the plaintiffs rely upon several extrajurisdictional cases in opposing the motion to
      dismiss. See Opp. to Mot. to Dismiss (document no. 30) at 9–10) (citing Rusnak v. Walker, 273 Mich.App. 299 (2006);
      Jagger v. Mohawk Mtn. Ski Area, Inc., 269 Conn. 672 (2004); Clover v. Snowbird Ski Resort, 808 P.2d 1037 (Utah 1991)).
      Those cases do not affect this court's ruling, for the following reasons:
          • In the Rusnak case, the plaintiff did not seek to recover from a ski area, but from a fellow skier, so the court never had
             occasion to discuss the scope of ski area liability under Michigan's version of the Ski Statute (which, in any event,
             differs from the New Hampshire law).
          • The result in the Jagger case was based upon an exemption from the Connecticut Ski Statute's ski area immunity
             provision that does not exist in the New Hampshire law. That exemption denies ski area operators immunity for
             injuries “proximately caused by the negligent operation of the ski area by the ski area operator, his agents, or
             employees.” See Jagger, 269 Conn. at 674 n. 4 (quoting Conn. Gen.Stat. § 29–212). Indeed, the Jagger court itself
             noted this critical difference in rendering its opinion. See id. at 696 n. 20 (distinguishing N.H.Rev.Stat. Ann. § 225–A).
          • While the Clover case is arguably more apposite than either of the other cases upon which the plaintiffs rely, the
             court finds it unpersuasive for the reasons discussed in Glover v. Vail Corp., 955 F.Supp. 105, 108–09 (D.Colo.1997)
             (Babcock, J.), aff'd, 137 F.3d 1444. This court cannot improve upon the analysis of the district court in that case,
             and adopts it wholesale.
6     Document no. 28.


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
